Citation Nr: 1014019	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this case was most recently before the Board in August 
2009, it was remanded to afford the Veteran another hearing 
before a Veterans Law Judge (VLJ) as his prior hearing in 
July 2005 was held before a VLJ who subsequently left the 
Board.   The Veteran was provided a video conference hearing 
before the undersigned VLJ in February 2010.  Transcripts of 
both hearings are of record.


FINDING OF FACT

The Veteran has PTSD due to a combat stressor and a verified 
non combat stressor.


CONCLUSION OF LAW

Physiatric disability, diagnosed as PTSD, was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran asserts that he is entitled to service connection 
for his psychiatric disability because it is due to his in-
service experiences on three submarines.

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that service connection is 
warranted for psychiatric disability.

The Veteran's service personnel records (SPRs) confirm that 
he served aboard submarines, including the USS Scorpion, as a 
cook.  However, there is no indication from the SPRs that the 
Veteran saw any combat.

The Veteran's service treatment records are negative for 
evidence of any psychiatric disorder.  The report of the 
Veteran's examination for discharge shows that his 
psychiatric status was found to be normal.

VA medical center (VAMC) records dated in June 1992 show that 
the Veteran reported being seen three times by a psychiatrist 
while in service.  The examiner noted that the Veteran had an 
irritable mood; was anxious about the etiology of his pain; 
and his thought was logical but somewhat rambling.  The 
examiner's diagnostic impression or assessment was anxiety 
disorder.

VA outpatient treatment records dated from September 2000 to 
August 2008 show numerous diagnoses of psychiatric disorders, 
to include impulse control disorder; PTSD; major depressive 
disorder (MDD); and anxiety.  Throughout these records the 
Veteran reported symptoms to include nightmares, anxiety, 
sleep disturbance, depression, irritability, and flashbacks.  
These records reflect that the Veteran also continually 
recounted his experiences on the USS Scorpion, to include his 
exposure to a variety of potentially life-threatening 
circumstances while on the submarine; encountering the bodies 
of two deceased fellow soldiers; and feeling extreme guilt 
because he was not on the USS Scorpion when it sunk, causing 
many casualties.

The Veteran testified before a member of the Board at the RO 
in July 2005.  He recounted being shot at by torpedoes while 
on submarines; discussed how he was nearly on the USS 
Scorpion when it sank, killing individuals that he probably 
knew; how he saw his picture on a television documentary 
about the USS Scorpion; and his experience seeing two dead 
bodies that had to be stored on a submarine in a meat 
freezer.  He reported having flashbacks and nightmares often 
triggered by running water. 

The Veteran had a VA examination for mental disorders in 
January 2006 in which the examiner reviewed his claims files.  
The Veteran reported that he served on the USS Scorpion four 
months before it sank.  The Veteran again recounted his 
experiences with the storage of two dead bodies and being 
fired upon while on the submarine.  He also recounted finding 
a fellow soldier who had hung himself and extinguishing a 
fire on the submarine.  The examiner opined that it was at 
least as likely as not, that is, a likelihood of 50 percent 
or greater, that a diagnosis of PTSD may be correctly applied 
in the Veteran's case, manifested by his experiences, 
medications, multiple observations by practitioners and 
attempts to deny symptoms.  The examiner diagnosed the 
Veteran with PTSD, chronic, continually medicated (sans 
counseling), acute and with personality disorders, not 
addressed.

The Veteran submitted a statement in December 2007 in which 
he recounted the stressors he experienced in service on 
submarines to include being fired upon by enemy forces, 
stopping a leak on the vessel, putting out a fire, and seeing 
a fellow soldier placed in a body bag and stored in the 
freezer.  

The Veteran had a VA examination for mental disorders in 
September 2008 in which his claims folders were reviewed by 
the examiner.  The Veteran again detailed the stressors 
outlined above regarding his time in service.  The Veteran 
was diagnosed with PTSD and with personality disorders, not 
addressed.

In February 2009 the Veteran's claim files were returned to 
the examiner who conducted the VA examination in September 
2008 for an opinion as to the etiology of his PTSD.  The 
examiner noted that the earliest diagnosis of PTSD was in 
March 2001.  The examiner stated that there was no evidence 
of etiology of PTSD other than that provided by the Veteran's 
experiences on submarines while in service.  The examiner 
opined that it was at least as likely as not, that is a 
likelihood of 50 percent or greater, that the Veteran's PTSD 
was caused by, "complaints of anxiety, reported during the 
veteran's service experiences, and subsequent experiences in 
this (sic) service."

The Veteran was provided a video conference hearing before 
the undersigned VLJ in February 2010.  The Veteran again 
asserted that service connection was warranted for his 
psychiatric disability because it is related to his 
experience in service on three fleet ballistic missile 
submarines.  As outlined above, these experiences included 
the sinking of the USS Scorpion upon which he recently served 
and being shot at by torpedoes while on submarines.  The 
Board has found the Veteran's testimony and statements 
concerning torpedoes being fired at his submarines to be 
credible.  Therefore, this combat stressor is conceded.  In 
addition, information readily available on the internet 
establishes the USS Scorpion sank in May 1968.  The Veteran's 
service personnel records establish that he served on the 
submarine prior to that time.  Therefore, the Board concludes 
that this alleged stressor has been verified.

In light of the confirmed diagnosis of PTSD and the Board's 
determination that two of the stressors supporting the 
diagnosis did occur, the Veteran is entitled to service 
connection for PTSD.  

While various acquired psychiatric disorders have been 
diagnosed, each of the recent VA examinations disclosed that 
the Veteran did not have any acquired psychiatric disorder 
other than PTSD.  Moreover, although the Veteran has been 
diagnosed with a personality disorder, personality disorders 
are not diseases or injuries for VA compensation purposes.  
See 38 C.F.R. § 3.303(c).  Therefore, the Board is unable to 
grant service connection for any psychiatric disorder other 
than PTSD.


ORDER

Entitlement to service connection for psychiatric disability, 
diagnosed as PTSD, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


